Citation Nr: 1118066	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-44 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for keloid scars on the chest and bilateral shoulders.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for pelvic adhesive disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1987 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to an initial disability evaluation for pelvic adhesive disease in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has seven small service-connected keloid scars on the left shoulder, right shoulder, and chest which are adhesive to underlying tissue and painful upon examination; they are not superficial, and are on three distinct anatomical areas.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial evaluation for keloid scars on the chest, from October 25, 2007, to October 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801, 7804 (2008).

2.  The criteria for a 10 percent initial evaluation for keloid scars on the left shoulder, from October 25, 2007, to October 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801, 7804 (2008).

3.  The criteria for a 10 percent initial evaluation for keloid scars on the right shoulder, from October 25, 2007, to October 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801, 7804 (2008).

4.  The criteria for a 30 percent evaluation for keloid scars of the chest, left shoulder, and right shoulder, from the period of October 23, 2008 to the present have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Texas Veterans Commissions, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating.  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  

Analysis

The Veteran's several small keloid scars on her chest and bilateral shoulders are service connected.  She was awarded service connection for the condition; however, the symptoms were not determined to be severe enough to warrant compensation.  The Veteran contends, essentially, that her scars cause her pain, and that she should be entitled to compensation for them.  

The Veteran has had two examinations, in March 2008 and December 2009, which detailed the extent of her service-connected scars.  Essentially, the findings of the examinations are the same, and the Veteran was found to have keloid scars on her left and right shoulder, and on the area slightly above the breast cleavage.  There were two scars noted above the breasts, both being 2cm x .5cm in size.  The scars were horizontal, hyper-pigmented, with tissue adherence.  On the left shoulder, there were three scars present-the first was .5cm x .5cm, the second 2cm x .5cm, and the third 2cm x 3cm in size.  These scars were also keloid, rounded, and had the same tissue adhesion and pigmentation issues noted in the chest scar.  Lastly, the Veteran had two scars on her right shoulder-the first being 1.5cm x .5cm, and the second being .5cm x .5cm.  The symptoms of these scars were similar to those noted in the chest and left shoulder.  

At the time of her examinations, the Veteran did not report that these scars caused her pain.  The Veteran reports that the examiner misquoted her, and that she complained of itching and redness in addition to pain in all the scars.  As pain is something which the Veteran can perceive through her senses, she is competent to make these statements.  The Board finds that she is credible and therefore experiences pain in her seven small keloid scars on the bilateral shoulders and chest.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The rating criteria for evaluating scars underwent a significant revision during the pendency of this appeal.  Unfortunately, the rating criteria change went into effect on October 23, 2008, and the regulation revision specifically forbids applying the new changes to ratings applicable before this date.  In this sense, the Board must apply pre-revision criteria to the portion of this appeal covering the period between October 25, 2007, and October 22, 2008.  See 38 C.F.R. § 4.118 (2010).  

Under the old criteria, superficial scars which are painful on examination warrant a maximum 10 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The Veteran's scars cannot qualify as superficial, however, as there is noted underlying tissue damage associated with each of the service-connected keloid scars.  Thus, the Veteran would be entitled to a rating under Code 7801, pertaining to deep scars on areas other than the head, neck, or face.  Unfortunately, under this criteria, the Veteran would need to show that she has scars on areas exceeding 6 square inches (39 square centimeters) in order for the 10 percent rating to be applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  As this is not the case, the Board must rate by analogy to Code 7804, as pain in the scar is the chief complaint of the Veteran and can allow for a compensable evaluation.  See 38 C.F.R. § 4.20.  In so doing, the Board notes that Note (1) applicable in Code 7801 is still valid, and that this note states that scars in widely separated areas, as in two or more extremities or on anterior and posterior surfaces of the extremities or trunk, shall be rated and combined in accordance with 38 C.F.R. § 4.25.  Thus, the Board must conclude that there are three separate areas of which painful, service-connected keloid scars appear.  There are two small scars on the right shoulder, three on the left, and two on the chest.  Given this, the Board will grant three separate 10 percent evaluations for these widely-distributed scars based on pain from October 25, 2007, to October 22, 2008.  See 38 C.F.R. § 4.20, 4.25, 4.118, Diagnostic Codes 7801, 7804 (2008).  This is maximum schedular entitlement.  

From October 2008 to the present, the Board notes that the new, post-revision scar criteria are in effect.  Under the new Code 7804, unstable or painful scars are rated together, and there is no provision made for the nature of the scars.  That is, the rating criteria contemplate the scars as either deep or superficial, with the principal criteria for entitlement being pain or instability.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  There is no provision in the Code for separate anatomical areas, with the number of individual scars being the most important consideration.  In this regard, if the Veteran has five or more scars that are painful or unstable, the Veteran is entitled to the maximum 30 percent schedular rating.  Id.  The Veteran here has seven small scars which are painful, which is more than the five necessary to qualify for the maximum schedular rating under this provision.  As such, a 30 percent rating will be assigned from October 23, 2008, until the present.  Thus, for these purposes, the Board finds the new criteria are liberalizing (i.e., a 30 percent evaluation is slightly higher than three combined 10 percent evaluations).  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit precisely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  Indeed, the Veteran has not claimed that her disability is so unique as to warrant an extraschedular evaluation.  The rating criteria contemplate not only her symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected scars.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

A 10 percent initial rating for keloid scars of the chest is assigned from October 25, 2007, to October 22, 2008, subject to the statutes and regulations applicable to the payment of monetary benefits.  

A 10 percent initial rating for keloid scars of the left shoulder is assigned from October 25, 2007, to October 22, 2008, subject to the statutes and regulations applicable to the payment of monetary benefits.  

A 10 percent initial rating for keloid scars of the right shoulder is assigned from October 25, 2007, to October 22, 2008, subject to the statutes and regulations applicable to the payment of monetary benefits.  

A 30 percent initial rating for keloid scars of the chest and bilateral shoulders is assigned from October 23, 2008, to the present, subject to the statutes and regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran's service-connected pelvic adhesive disorder at a 10 percent initial disability evaluation dating back to the date of her claim for service connection.  She contends that she should be entitled to a higher rating.  

The Veteran has had two VA examinations which address the severity of her gynecological disorder.  Currently, she is evaluated under Diagnostic Code 7615 which contains the General Rating Formula for Disease, Injury, and Adhesions of the Female Reproductive Organs.  In this General Formula, a 10 percent evaluation is assigned for symptoms that require continuous treatment and a 30 percent evaluation is assigned for symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic Code 7615.   

The Veteran is currently rated at 10 percent, and there is no doubt that she receives some continual treatment for the manifestations of her pelvic adhesive disease.  Indeed, there is some pain medication which has been prescribed to deal with recurrent bouts of abdominal pain associated with the condition.  In her most recent examination, however, the Veteran stated that the use of OTC pain relief worked part of the time, but not all the time.  Moreover, she complained of constipation as a result of her pelvic disease, and there is also a history of nausea associated with this condition.  It is not readily apparent what treatment is prescribed to combat all of the effects of the Veteran's gynecological condition, and as for pain relief, the extent of the success of this treatment is also not readily clear.  As the higher 30 percent rating contemplates a condition unresponsive to treatment, it is paramount that the Board be informed of all medical and surgical therapies utilized to treat the service-connected condition.  To determine this, the Veteran should be scheduled for a new VA gynecological examination to determine the extent of present treatments for pelvic adhesive disease and their effectiveness.  The Board notes that the Veteran has undergone a tubal ligation and left ovary removal, and the effect of that treatment on controlling symptoms of pelvic adhesive disease, as well as any medications prescribed, should be discussed by a VA examiner.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a comprehensive VA gynecological examination for the purposes of ascertaining the surgical and medical treatments used for all manifestations of the Veteran's service-connected pelvic adhesive disease.  In this regard, the examiner should note what has been done to combat all symptoms of this condition, to include pain, nausea, and constipation, and should indicate the effectiveness of this treatment.  Should the pelvic adhesive disease be unresponsive to continual treatment, the examiner should so state.  

3.  Following any additional indicated development, the RO must conduct a de novo review of the claim for a higher initial rating on the merits.  Should the claim not be granted in its entirety, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


